Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 07/22/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding claims 1-22, the features which represent each option combination of the “and/or” limitations must be shown or else the features must be canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not definite. A new title is required that is clearly indicative of the invention to which the claims are directed, i.e. the “and/or” should read as “and” or “or”.
	Appropriate correction is required.

Claim Objections
Claims 1-22 are objected to because of the following informalities:  	Regarding claim 1, in line 1, “determining rectifier-stage” should read as “determining a rectifier-stage”;in line 1, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”;in line 2, “grid-side” should read as “grid side”;in line 3, “the rectifier” should read as “the passive rectifier”;in line 4, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”;in line 4, “the grid side” should read as “a grid side”;in line 4-5, “the rectification stage” should read as “the rectifier-stage”;in line 5, “the step” should read as “a step”;in line 6, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”;in line 7, “the rectification stage” should read as “the rectifier-stage”;in line 7, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has claim 2, in line 1, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”;in line 1-2, “the absolute value” should read as “an absolute value”;in line 6, “the inverter side” should read as “an inverter side”.	Regarding claim 3, in line 1, “the calculated current” should read as “the calculated current in the DC-link”;in line 1, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”;in line 2, “currents” should read as “the calculated grid side currents”in line 2, “AC-component” should read as “AC component”;in line 3, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”;in line 3, “DC-component” should read as “DC component”;in line 4, “the inverter side” should read as “an inverter side”;in line 4, “the frequency” should read as “the frequency converter”;in line 5, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”.	Regarding claim 4, in line 1, “the calculated current” should read as “the calculated current in the DC-link”;claim 5, in line 1, “the calculated current” should read as “the calculated current in the DC-link”;in line 2, “the DC-capacitor” should read as “the DC-link capacitor”;in line 3, “the capacitor” should read as “the DC-link capacitor”.	Regarding claim 6, in line 1, “the calculated current” should read as “the calculated current in the DC-link”.	Regarding claim 7, in line 1, “the calculated current” should read as “the calculated current in the DC-link”;in line 2, “the DC-capacitor” should read as “the DC-link capacitor”;in line 2-3, “the DC-inductor” should read as “the DC-link inductor”;in line 3, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”;in line 4, “the rectifier side” should read as “the rectifier-stage”.	Regarding claim 8, in line 1, “the calculated current” should read as “the calculated current in the DC-link”;in line 2, “the DC-capacitor” should read as “the DC-link capacitor”;in line 2-3, “the DC-inductor” should read as “the DC-link inductor”;in lines 3 and 4, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”;in line 5, “the rectifier stage” should read as “the rectifier-stage”.
	Regarding claim 9, in line 2, “the calculated current” should read as “the calculated current in the DC-link”;in line 2, “the combination” should read as “a combination”;in line 3, “the calculated current” should read as “the calculated current in the DC-link”.	Regarding claim 10, in line 1, “the DC-component” should read as “a DC-component of the measured current from the inverter of the frequency converter”;in line 2, “the inverter side” should read as “the inverter”;in line 3, “a calculated current” should read as “the calculated current in the DC-link”.	Regarding claim 11, in line 1, “the two inverter-side” should read as “two inverter-side”;in line 2-3, “the legs of the inverter stage” should read as “legs of the inverter”;in line 3, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”;in line 3, “the outputs of the inverter stage” should read as “outputs of the inverter”.	Regarding claim 12, in line 1-2, “DC-component” should read as “a DC-component”;in line 2, “a calculated current” should read as “the calculated current”.	Regarding claim 13, in line 2, “these” should read as “the average value or the DC-component”;in line 2, “a calculated current” should read as “the calculated current”;in line 3, “a DC-component” should read as “the DC-component”;in line 3, “a fraction of these” should read as “ the fraction of the average value or the DC-component”;in line 5, “these” should read as “the average value or the DC-component”;claim 14, in line 1, “the calculated current” should read as “the calculated current in the DC-link”;in line 2, “over” should read as “across”;in line 2, “the DC-link inductance” should read as “the DC-link inductor”.	Regarding claim 15, in line 2, “the rectifier stage” should read as “the rectifier-stage”.	Regarding claim 16, in line 1-2, “the rectifier stage” should read as “the rectifier-stage”;in line 3, “the input side” should read as “an input side”;in line 3-4, “the rectifier stage” should read as “the rectifier-stage”.	Regarding claim 17, in line 2, “the voltage drop” should read as “a voltage drop”;in line 2, “the AC inductor” should read as “the AC-inductor”.	Regarding claim 18, in line 1, “the calculated current” should read as “the calculated current in the DC-link”;in line 2, “the voltage over” should read as “a voltage across”.	Regarding claim 19, in line 1-2, “the zero-crossings of the line-line grid voltages” should read as “zero-crossings of line-line grid voltages”;in line 2-3, “a corrected current” should read as “the corrected current”;in line 3, “the output current of the rectifier stage” should read as “the rectifier-stage output current”.	Regarding claim 20, in line 1, “claim 1 the” should read as “claim 1, the”;in line 1, “the phase of the measured grid voltage vector” should read as “a phase of a measured claim 21, in line 1, “an information” should read as “information”;in line 2, “are” should read as “is”.	Regarding claim 22, in line 1, “an information” should read as “information”;in line 2, “are” should read as “is”;in line 3, “used to for” should read as “used for”;in line 3, “and/or” should read as “and” or “or”, wherein for examining purposes, “and/or” has been interpreted to read as “or”.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	Regarding claim 1, “the step of calculating a current” is not described in the specification with details on what types of calculations are being used to derive the claimed invention. One skilled in the art would not be able to make or use the claimed invention as there are no equations to follow in order to execute the step of calculating a current. The specification merely describes “the step of calculating” with vague terms such as “using” or “adjusting” or “derived by” certain “characteristics” or “fractions” of components. Since the specification lacks detailed equations or mathematical terminology for calculation, the Examiner is forced to question whether the inventor(s) had possession of the invention at the time of filing of the application. Hence, the application appears to fail to comply with the enablement requirement.  	Dependent claims 2-22 of claim 1 inherit the deficiency of claim 1 and are therefore also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claims 2, 6, 7, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claim 2, recites “the calculated AC and DC components.” There is insufficient antecedent basis for this limitation in the claim. Further, in line 5-6, “a measured current or a fraction of a measured current” renders the claim to be indefinite as it is unclear whether the measured current is referring to “the measured current” as claimed in claim 1 or a different measured current. For examining purposes, “a measured current or a fraction of a measured current” has been interpreted as “a measured current or currents, or a fraction of a measured current or currents” as claimed in claim 1.	Dependent claim 18 of claim 2 inherits the deficiencies of claim 2 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	Regarding claim 6, in line 3, “the inductor” renders the claim to be indefinite as it is unclear as to which inductor, i.e. “the AC-inductor” or “the DC-link inductor”, is being referred to. For examining purposes, “the inductor” has been interpreted to refer to “the DC-link inductor”.
	Regarding claim 7, in line 3, “the components” and “any other component” renders the claim to be indefinite as it is unclear what components the claim limitations are referring to. Furthermore, the limitations lack antecedent basis as claim 1 is silent on “components”. For examining purposes, “component” has been interpreted to read as “the DC-link capacitor or the DC-link inductor”.claim 16, recites “the grid voltages.” renders the claim to be indefinite as it lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-15, 17, 19-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sakakibara et al. (US Patent Application Publication US 2014/0328091 A1, hereinafter “Sakakibara”	Regarding claim 1, Sakakibara discloses (see Fig. 1, Fig. 8 and Fig. 9(A), 9(C)) a method for determining rectifier-stage output current (IL) and/or grid-side currents of a frequency converter (see Fig. 1) having a passive rectifier (11), an inverter (12), a DC-link with a DC-link inductor (L) and a DC-link capacitor (C) between the rectifier and the inverter and/or an AC-inductor at the grid side of the rectification stage, wherein the method comprises (see Fig. 9(C)) the step of calculating a current in the DC-link (Ich) and/or grid side currents by using at least a voltage value (Vlh) and characteristics of the rectification stage and/or the DC-link (C of step Cs) to form a corrected current (ILh) using the calculated current (Ich) and a measured current (Ioh) or currents, or a fraction of a measured current or currents.

	Regarding claim 3, Sakakibara discloses (see Fig. 9(C)) wherein the calculated current (Ich) and/or currents contain an AC-component only (Ich has AC components only as it is a current flowing through C), meaning that the corrected current (ILh) and/or currents are obtained by adding a DC-component of a measured current (Ioh-kVLh) from the inverter side of the frequency to the calculated current (Ioh-kVLh is added to Ich to obtain ILh) and/or currents.

	Regarding claim 4, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current (Ich) is obtained by using characteristics of the DC-inductor (L of block 1/Ls) and measured voltages across the inductor (Vlh).

	Regarding claim 5, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current (Ich) is obtained by using characteristics of the DC-capacitor (C of block 1/Cs) and measured voltages across the capacitor (Vch).

	Regarding claim 6, as best understood, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current (Ich) is obtained by using characteristics of the AC-inductor (non-elected option) and measured voltages across the inductor (Vlh).

	Regarding claim 7, as best understood, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current (Ich) is obtained by using characteristics of the DC-capacitor (C of block 1/Cs) and characteristics of the DC-inductor (L of block 1/Ls) and measured voltages across the 

	Regarding claim 8, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current (Ich) is obtained by using both characteristics of the DC-capacitor and characteristics of the DC-inductor (C of block 1/Cs and L of block 1/Ls) and/or characteristics of the AC-inductor and measured voltages across the components (Vch, Vlh) and/or characteristics of any other component in the rectifier stage of the frequency converter.

	Regarding claim 9, Sakakibara discloses (see Fig. 9(C)) wherein a DC current is measured (Ioh) and used in combination with the calculated current (Ich), wherein the combination of the measured current and the calculated current form the corrected current (Ilh).

	Regarding claim 10, Sakakibara discloses (see Fig. 9(C)) wherein the DC-component or a fraction of the DC-component of the measured current from the inverter side of the frequency converter (Ioh – kVLh is the DC-component) is used to adjust a calculated current (Ich is adjusted by Ioh-kVlh).

	Regarding claim 11, Sakakibara discloses (see Fig. 9(C)) wherein the DC current is measured in one of the two inverter-side DC-link rails (Ioh is measured in the high-side inverter-side DC-link rail), at least two of the legs of the inverter stage, and/or at least two of the outputs of the inverter stage.

claim 12, Sakakibara discloses (see Fig. 9(C)) wherein an average value or DC-component of a calculated current is determined (the DC-component of Ich is determined by subtracting Ioh-kVlh from Ich).

	Regarding claim 13, Sakakibara discloses (see Fig. 9(C)) wherein an average value or a DC-component or a fraction of these of a calculated current is derived (the DC-component of Ich is determined by subtracting Ioh-kVlh from Ich), the average value or a DC-component or a fraction of these is subtracted from the calculated current (see subtraction  function connected to Ich), and an average value or a DC-component or a fraction of these of the measured DC current is added to the difference to form a corrected current (Ilh is obtained by adding Ioh-kVlh to -Ich).

	Regarding claim 14, Sakakibara discloses (see Fig. 9(A)) wherein the calculated current (Ich) is derived by integrating a voltage drop (Vlh) over the DC-link inductance (see block 1/LS).

	Regarding claim 15, Sakakibara discloses (see Fig. 9(A)) wherein the voltage drop is calculated from a difference between an output voltage of the rectifier stage (Vs) and a DC-link voltage (Vch) (Vs – Vch determines Vlh).

	Regarding claims 17, 19, and 20, the claims are anticipated by Sakakibara as the claims rely on a non-elected option, i.e. grid phase current.

claim 21, Sakakibara discloses (see Fig. 1, Fig. 8 and Fig. 9(A), 9(C)) wherein an information obtained from the calculated current or from the corrected current and grid-voltages are used to calculate at least one of imbalance, voltage distortion, RMS values, and THC values (see [0035] ILh is used to calculate harmonics so as “harmonics due to an inductive load can be effectively suppressed while resonance due to the LC filter is suppressed”).

	Regarding claim 22, Sakakibara discloses (see Fig. 1, Fig. 8 and Fig. 9(A), 9(C)) wherein an information obtained from the corrected current or from the corrected current and a grid-side voltage are used to for protection (see [0035] Ilh is used to provide protection of the frequency converter in that “harmonics due to an inductive load can be effectively suppressed while resonance due to the LC filter is suppressed”) and/or life-time estimation of the frequency converter or components of the frequency converter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication 2014/0233278 A1 discloses a system and method for determining a single-phase and/or three-phase current in power converters.	US Patent 7,742,321 B2 discloses a method and an apparatus for measuring the output currents of a frequency converter.	US Patent 4,520,298 discloses an AC-AC converter having a DC current sensor in the DC link to derive samples which are characteristic of outputted AC currents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838